                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

           Givonno Carter,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:18-cv-00275-FDW
                                       )
                 vs.                   )
                                       )
          Kennith Lassiter             )
           Jenny Jenkins               )
          Hubert Corpening             )
           Gregory Swink               )
          Donny Watkings,              )
            Defendants.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 14, 2019 Order.

                                               November 14, 2019
